Case 3:20-cv-00044-RGJ-RSE Document 28 Filed 01/22/21 Page 1 of 10 PageID #: 79




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION

     KALI COATES                                                                                  Plaintiff

     v.                                                         Civil Action No. 3:20-cv-44-RGJ-RSE

     OFFICER TYLER GELNETT, ET AL.                                                             Defendants

                                                * * * * *

                            MEMORANDUM OPINION AND ORDER

          Plaintiff Kali Coates (“Coates”) alleges violations of state law and seeks relief under 42

 U.S.C. § 1983 for alleged violations of her rights under the First, Fourth, Fifth, Eighth, and

 Fourteenth Amendments to the United States Constitution against Defendants Louisville-Jefferson

 County Metropolitan Government (“Louisville Metro”) and Officer Tyler Gelnett (“Gelnett”).

 [DE 1-2 at 7-15]. The Court previously dismissed Count III of Plaintiff’s Complaint against

 Louisville Metro “to the extent it is based on state law.” [DE 5 at 31]. Defendant Louisville Metro

 now moves to dismiss the claim against it in Count III to the extent it is based on federal law. [DE

 8]. Plaintiff did not respond and the time for doing so has passed.1 The matter is ripe. For the

 reasons below, the motion to dismiss [DE 8] is GRANTED.




 1
   When a plaintiff fails to respond, “the district court may deem the plaintiff to have waived opposition to
 the motion.” Scott v. Tennessee, 787 F.2d 382, 1989 WL 72470, at *2 (6th Cir. 1989); see Humphrey v.
 U.S. Attorney General’s Office, 279 F. App’x 328, 331 (6th Cir. 2008) (recognizing that a party’s lack of
 response to motion or argument is grounds for district court to assume waiver and grant the motion).
 Plaintiff filed [DE 12] and the Court granted [DE 14] an extension of time to respond to Defendant’s
 Motion. After Plaintiff’s counsel did not respond for five months, the Court issued a show cause order.
 [DE 23]. Although Plaintiff’s counsel responded to the show cause order [DE 25], he again chose not to
 respond to the Motion even after the passage of three additional months. And this is not the first time that
 Plaintiff’s counsel has failed to respond—he also did not respond to Defendant’s first motion to dismiss.
 [DE 5]. Nonetheless, despite Plaintiff’s counsel’s failure to respond, the Court will consider the merits of
 Defendant’s Motion. See Mooneyham v. Equifax Info. Servs., LLC, 99 F. Supp. 3d 720, 723 n.1 (W.D. Ky
 2015) (“Uncontested motions to dismiss, however, do not relieve the court of all analysis”).
Case 3:20-cv-00044-RGJ-RSE Document 28 Filed 01/22/21 Page 2 of 10 PageID #: 80




                                      I.         BACKGROUND

        On January 5, 2019, Defendant Gelnett stopped Plaintiff for a traffic violation. [DE 1-2 at

 11]. After asking Plaintiff for her driver’s license, Defendant Gelnett “requested that she exit her

 vehicle” and allegedly “began to search [her] by inappropriately placing his hands in her crotch

 area, and . . . down in between her underwear.” Id. Defendant Gelnett then allegedly “escorted

 her to the back of her vehicle” where “he again began to search her person . . . by groping her

 buttocks and vagina to the point that another officer intervened and admonished him.” Id.

        Plaintiff sued Defendants in Jefferson County Circuit Court. [DE 1-2]. Defendants

 removed the case to this Court. [DE 1].

                                           II.    STANDARD

        Federal Rule of Civil Procedure 12(b)(6) instructs that a court must dismiss a complaint if

 the complaint “fail[s] to state a claim upon which relief can be granted[.]” Fed. R. Civ. P. 12(b)(6).

 To state a claim, a complaint must contain “a short and plain statement of the claim showing that

 the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). When considering a motion to dismiss,

 courts must presume all factual allegations in the complaint to be true and make all reasonable

 inferences in favor of the non-moving party. Total Benefits Planning Agency, Inc. v. Anthem Blue

 Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citation omitted). “But the district court

 need not accept a bare assertion of legal conclusions.” Tackett v. M & G Polymers, USA, LLC,

 561 F.3d 478, 488 (6th Cir. 2009) (citation omitted). “A pleading that offers labels and

 conclusions or a formulaic recitation of the elements of a cause of action will not do. Nor does a

 complaint suffice if it tenders naked assertion[s] devoid of further factual enhancement.” Ashcroft

 v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citation omitted).

        To survive a motion to dismiss, a plaintiff must allege “enough facts to state a claim to
Case 3:20-cv-00044-RGJ-RSE Document 28 Filed 01/22/21 Page 3 of 10 PageID #: 81




 relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim

 is plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

 Twombly, 550 U.S. at 556). “A complaint will be dismissed . . . if no law supports the claims

 made, if the facts alleged are insufficient to state a claim, or if the face of the complaint presents

 an insurmountable bar to relief.” Southfield Educ. Ass’n v. Southfield Bd. of Educ., 570 F. App’x

 485, 487 (6th Cir. 2014) (citing Twombly, 550 U.S. at 561–64).

                                        III.   DISCUSSION

        Plaintiff appears to allege in Count III that Defendant Louisville Metro had a “policy” or

 “custom” of negligent hiring, retaining, training, and supervising:

                                   COUNT III
                  NEGLIGENT HIRING, TRAINING, AND SUPERVISING

        34. Plaintiff re-alleges and incorporates by reference each of the allegations
        contained in paragraphs 1 through 33 of this Complaint.

        35. That this Plaintiff had constitutionally and statutorily protected rights, and,
        further she had rights explicit, and implicit in both the statutes and public policy of
        this Commonwealth and these United States, to be free from assault, sexual assault,
        and unreasonable searches and seizures.

        36. That while engaging in the misconduct complained of herein, Defendant
        Officer Tyler Gelnett, was acting as the Defendant City’s actual, apparent, or
        ostensible agent, in the furtherance of its business and economic activities, and
        within the course and scope of his employment with Defendant City.

        37. The Defendant City either authorized or ratified, or should have anticipated
        and taken steps to prevent, the misconduct of its agents complained of herein.

        38. That upon information and belief, at all times relevant hereto Defendant City
        knew or should have known of the propensities of Defendant Officer Tyler Gelnett
        to perpetrate sexual misconduct of the kind complained herein, Defendant City was
        negligent in hiring, training, supervising, and retaining Defendant Officer Tyler
        Gelnett, and therefore Defendant City is liable to the Plaintiff for her compensatory
        damages complained of herein, and also for exemplary damages according to the
        laws and public policy of this Commonwealth.
Case 3:20-cv-00044-RGJ-RSE Document 28 Filed 01/22/21 Page 4 of 10 PageID #: 82




 [DE 1-2 at 14-15 (emphasis added)].

          Based on the italicized language, the Court interprets Count III of Plaintiff’s Complaint as

 alleging negligent hiring, retaining, training, and supervision under both state and federal law. As

 noted, the Court previously dismissed the claim against Defendant Louisville Metro in Count III

 to the extent it is based on state law. [DE 8]. To the extent Plaintiff is also alleging a claim against

 Defendant Louisville Metro in Count III based on federal “constitutionally and statutorily

 protected rights,” the Court construes it as a municipal liability claim under § 1983. See

 D’Ambrosio v. Marino, 747 F.3d 378, 386 (6th Cir. 2014); Braley v. City of Pontiac, 906 F.2d

 220, 223 (6th Cir. 1990) (“Section 1983 . . . creates a right of action for the vindication of

 constitutional guarantees found elsewhere”); Gonzales v. City of Fostoria, No. 3:13 CV 796, 2014

 WL 99114, at *2 (N.D. Ohio Jan. 9, 2014) (“Because the plaintiffs are alleging that several of

 their constitutional rights were violated, their use of § 1983 as the mechanism to vindicate their

 rights is proper”).

 A.       Municipal Liability

          A plaintiff asserting a municipal liability claim under § 1983 must allege that the federal

 violation occurred because of a municipal policy or custom. Monell v. Dep’t of Soc. Servs., 436

 U.S. 658, 694 (1978). To properly assert a municipal liability claim, a plaintiff must sufficiently

 allege: 1) the existence of an illegal official policy or legislative enactment; 2) that an official with

 final decision-making authority ratified illegal actions; 3) the existence of a policy of inadequate

 hiring, retaining, training, or supervision; or 4) the existence of a custom of tolerance of or

 acquiescence to federal rights violations. See Burgess v. Fischer, 735 F.3d 462, 478 (6th Cir.

 2013).
Case 3:20-cv-00044-RGJ-RSE Document 28 Filed 01/22/21 Page 5 of 10 PageID #: 83




        1.      Negligent Hiring and Retaining

        To state a § 1983 claim for a municipality’s negligent hiring and retaining of a particular

 employee, the plaintiff must allege “that the decision to hire or retain the employee ‘reflects

 deliberate indifference to the risk that a violation of a particular constitutional or statutory right

 will follow the decision.’” Wilson v. Trumbull Cty. Dep’t of Job & Family Servs., No. 4:12 CV

 02163, 2013 WL 5820276, at *12 (N.D. Ohio Oct. 29, 2013) (quoting Bd. of Cty. Comm’rs of

 Bryan Cty., Okl. v. Brown, 520 U.S. 397, 411 (1997)). Put differently, a plaintiff must allege that

 “this officer was highly likely to inflict the particular injury suffered by the plaintiff.” Bryan Cty.,

 520 U.S. at 412 (emphasis in original).

        Defendant contends that “Plaintiff plead [sic] no factual allegations suggesting that, in

 hiring Officer Gelnett Metro Government was deliberately indifferent to the risk that it would

 violate Plaintiff’s constitutional rights.” [DE 8-1 at 41]. Defendant also contends that “[t]here are

 no allegations that Officer Gelnett has any history of committing sexual misconduct to offer

 support for such an allegation. In the absence of any factual allegations suggesting deliberate

 indifference, Plaintiff has clearly failed to state a plausible claim against Metro Government for

 negligent hiring.” Id. Plaintiff did not respond.

        Plaintiff has not alleged that Defendant Louisville Metro was deliberately indifferent to the

 risk that Defendant Gelnett would violate Plaintiff’s constitutional rights. Plaintiff has also not

 alleged that adequate scrutiny of Gelnett’s background would have led a reasonable policymaker

 to conclude that the plainly obvious consequence of hiring him would be the deprivation of a

 constitutional right. See Bryan Cty., 520 U.S. at 411. In fact, other than a vague and factually

 unsupported reference to Defendant Gelnett’s “propensit[y] . . . to perpetuate sexual misconduct,”

 Plaintiff has alleged nothing about his background (e.g., prior instances of sexual misconduct) in
Case 3:20-cv-00044-RGJ-RSE Document 28 Filed 01/22/21 Page 6 of 10 PageID #: 84




 the Complaint. Id. at 412 (“A finding of culpability simply cannot depend on the mere probability

 that any officer inadequately screened will inflict any constitutional injury . . . The connection

 between the background of the particular applicant and the specific constitutional violation alleged

 must be strong”); see Sweat v. Butler, 90 F. Supp. 3d 773, 784 (W.D. Tenn. 2015) (“[C]ourts in

 this circuit have dismissed [negligent hiring] claims under Rule 12(b)(6) where the complaint

 contained no allegations about an officer’s background”) (citation and internal quotation marks

 omitted); Mitchell v. Grasha, No. 1:12CV2181, 2013 WL 2552040, at *4 (N.D.Ohio June 10,

 2013) (“There is no allegation of any ‘red flags’ or warning signs in the officers’ background or

 personnel files, which ‘would lead a reasonable policymaker to conclude that the plainly obvious

 consequence of the decision to hire the applicant would be a deprivation of a third party's federally

 protected right’”) (citations omitted); Johnson v. Metro. Gov’t of Nashville & Davidson Cty., No.

 3:10-0589, 2010 WL 3619790, at *3 (M.D. Tenn. Sept. 13, 2010)                 (“There is no factual

 underpinning from which a conclusion plausibly could be drawn that there was anything in the

 backgrounds of these police officers to alert Metro that hiring them would result in the deprivation

 of a citizen’s constitutional rights, and that Metro was deliberately indifferent to the risk posed”).

        Nor has Plaintiff alleged that policymakers were aware of Defendant Gelnett’s illegal

 conduct and ignored it. See M.S. ex rel. Hall v. Susquehanna Twp. Sch. Dist., 43 F. Supp. 3d 412,

 425 (M.D. Pa. 2014) (dismissing negligent retention claim where “Plaintiffs have not alleged . . .

 that policymakers were aware of Sharkey and M. S.’s relationship while her constitutional harm

 was ongoing. Thus, any failure to discipline him or terminate his employment is not the ‘moving

 force’ behind the constitutional violation and cannot be imputed to the District”). For these

 reasons, the Court finds that Plaintiff has failed to state a claim for municipal liability against

 Defendant Louisville Metro under a theory of negligent hiring and retaining.
Case 3:20-cv-00044-RGJ-RSE Document 28 Filed 01/22/21 Page 7 of 10 PageID #: 85




         2.      Negligent Training and Supervision

         To state a § 1983 claim for a municipality’s negligent training and supervision, the plaintiff

 must allege: 1) “the training or supervision was inadequate for the tasks performed”; 2) “the

 inadequacy was the result of the municipality’s deliberate indifference”; and 3) “the inadequacy

 was closely related to or actually caused the injury.” Ellis ex rel. Pendergrass v. Cleveland Mun.

 Sch. Dist., 455 F.3d 690, 700 (6th Cir. 2006). As to the municipality’s “deliberate indifference,”

 the plaintiff must either allege: 1) “prior instances of unconstitutional conduct demonstrating that

 the [municipality] has ignored a history of abuse and was clearly on notice that the training in this

 particular area was deficient and likely to cause injury”; or 2) “[A] single violation of federal

 rights, accompanied by a showing that a municipality has failed to train its employees to handle

 recurring situations presenting an obvious potential for such a violation.” Fisher v. Harden, 398

 F.3d 837, 849 (6th Cir. 2005); Bryan Cty., 520 U.S. at 409.

         Defendant Louisville Metro contends that Plaintiff has failed to state a negligent training

 and supervision claim: “The facts alleged in the Complaint do not establish that the training

 provided to LMPD officers was deficient or that Metro Government acted with deliberate

 indifference to Plaintiff’s rights through the training provided to Officer Gelnett. Consequently,

 Plaintiff cannot succeed on a §1983 claim based on the theory of failure to train.” [DE 8-1 at 42].

 Defendant Louisville Metro also contends: “Plaintiff alleged no facts whatsoever to indicate that

 Metro Government either has a policy or custom of failing to ensure adequate supervision of its

 officers or that it acted deliberately indifferent to Plaintiff’s constitutional rights through a lack of

 proper supervision over Officer Gelnett.” Id. at 42-43. Plaintiff did not respond.

         Paragraph 38 of Count III consists of legal conclusions “devoid of . . . factual

 enhancement.” Iqbal, 556 U.S. at 678; [DE 1-2 at 14 (“Defendant City was negligent in hiring,
Case 3:20-cv-00044-RGJ-RSE Document 28 Filed 01/22/21 Page 8 of 10 PageID #: 86




 training, supervising, and retaining Defendant Officer Tyler Gelnett”); See Wilson, 2013 WL

 3776743 at *10 (finding plaintiff failed to state negligent training claim where plaintiff only

 alleged that “Defendant, Trumbull County, either on its own or through its agents, negligently

 failed to hire, properly train, and supervise its employees in the proper legal means of taking an

 adult from their home”) (internal quotation marks omitted); Cooper v. Rhea Cty., Tenn., 302

 F.R.D. 195, 201 (E.D. Tenn. 2014) (finding plaintiff failed to state negligent training and

 supervision claim where plaintiff only alleged that “[t]he customs, practices, and policies of the

 Rhea County Sheriff’s Department, as promulgated by Defendant, Rhea County, Tennessee

 through Defendant, Mike Neal, facilitated a substantial risk of serious harm and injury to Plaintiff,

 and Defendant, Mike Neal, failed to properly train and supervise the Arresting Officers so as to

 prevent the serious bodily injuries suffered by the Plaintiff”).

        Indeed, paragraphs 34–38 do not even recite the elements of a negligent training and

 supervision claim. Plaintiff has not asserted, even in a conclusory fashion, that LMPD officers

 had a pattern of committing similar unconstitutional violations. See Okolo v. Metro. Gov’t of

 Nashville, 892 F. Supp. 2d 931, 944 (M.D. Tenn. 2012) (dismissing negligent training claim where

 plaintiff “[pled] no facts and cite[d] no prior instances of unconstitutional conduct to support his

 conclusory allegation that Metro was aware of a history of illegal arrests, much less that they

 ignored them”); Spainhoward v. White Cty., Tennessee, 421 F. Supp. 3d 524, 544 (M.D. Tenn.

 2019) (dismissing negligent training claim where plaintiff did “not set forth any facts that there

 were prior instances of similar misconduct to show that White County was on notice that its

 training and supervision with respect to vehicular pursuits or the use of force was deficient”)

 (emphasis in original); Smith v. City of Morganfield, Kentucky, No. 4:13CV-00101-JHM, 2015

 WL 6697249, at *4 (W.D. Ky. Nov. 3, 2015) (dismissing negligent training claim where “Plaintiff
Case 3:20-cv-00044-RGJ-RSE Document 28 Filed 01/22/21 Page 9 of 10 PageID #: 87




 submit[ed] no evidence regarding the inadequacy of the Morganfield Police Department’s training

 program” and did not “cite to any deficiencies in the training received by the three individual

 officers or how their lack of training led to his injury”).

        Plaintiff has likewise failed to sufficiently state a claim based on a single violation.

 Nowhere in her Complaint does Plaintiff allege “a complete failure to train [LMDC officers],

 training that is so reckless or grossly negligent that future . . . misconduct is almost inevitable or

 would properly be characterized as substantially certain to result.” Harvey v. Campbell Cty.,

 Tenn., 453 F. App’x 557, 567 (6th Cir. 2011) (quoting Hays v. Jefferson County, 668 F.2d 869,

 874 (6th Cir.1982) (internal quotation marks omitted); see Minick v. Metro. Gov't of Nashville,

 No. 3:12–CV–0524, 2014 WL 3817116, at *2 (M.D.Tenn. Aug. 4, 2014) (“In numerous cases,

 courts . . . have found that boilerplate allegations premised on a single incident of alleged police

 brutality—i.e., the incident that caused the plaintiff’s injury—are insufficient to state a municipal

 liability claim, thereby justifying dismissal under Rule 12(b)(6)”). Nor has she sufficiently alleged

 that Louisville Metro’s deliberate indifference “created a training regimen so deficient that it was

 the actual cause of” Defendant Gelnett’s unconstitutional conduct. Harvey, 453 F. App’x at 568

 (emphasis in original). Finally, without a well-pled allegation of deliberate indifference or other

 unconstitutional conduct by supervisors, Plaintiff’s negligent supervision claim must fail as well.

 See Amerson v. Waterford Twp., 562 F. App’x 484, 492 (6th Cir. 2014) (“Amerson only presents

 evidence that Waterford Township failed to conduct performance evaluations. This alone is not

 enough to show deliberate indifference, especially in the absence of evidence of a pattern of

 excessive force, a record of officers going unpunished for excessive force, or other circumstances

 tending to show that Waterford Township was aware or could have been aware that Stechly was

 prone to unwarranted application of force”). For these reasons, the Court finds that Plaintiff has
Case 3:20-cv-00044-RGJ-RSE Document 28 Filed 01/22/21 Page 10 of 10 PageID #: 88




 failed to state a claim for municipal liability against Louisville Metro under a theory of negligent

 training and supervision.

                                      IV.     CONCLUSION

        For the reasons above, IT IS ORDERED that:

        1) Defendant Louisville Metro’s Motion to Dismiss [DE 8] is GRANTED and the claim

 asserted against Louisville Metro in Count 3 of the Complaint is DISMISSED WITH

 PREJUDICE to the extent it is based on federal law.

        2) Because there are no remaining claims against Defendant Louisville Metro, Defendant

 Louisville Metro is DISMISSED WITH PREJUDICE and TERMINATED from this case.




                                                                      January 21, 2021




 cc:    counsel of record
